Citation Nr: 1812859	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  14-38 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a low back disability, to include as secondary to service-connected cervical spine disability.  

2.  Entitlement to service connection for a low back disability, to include as secondary to service-connected cervical spine disability.  

3.  Entitlement to special monthly compensation based on the need for aid and attendance.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America




ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to May 1989.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2014 rating decision of the Little Rock, Arkansas, Regional Office (RO) of the Department of Veterans Affairs (VA). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  In an April 2001 rating decision, the RO denied service connection for a low back disability.  The Veteran was notified of that decision and of his appeal rights.  He did not appeal.  

2.  New and material evidence has been received since the April 2001 rating decision which denied service connection for low back disability.

3.  The preponderance of the evidence is against finding that the Veteran has a low back disability that is etiologically related to a disease, injury, or event which occurred in service, or was caused or aggravated by service-connected cervical spine disability.

4.  The Veteran is not shown to be blind, or nearly blind, or institutionalized in a nursing home on account of service-connected physical or mental incapacity; his service-connected disabilities are not shown to render him unable to care for most of his daily personal needs without regular assistance from others or to protect himself from the hazards and dangers of his daily environment.


CONCLUSIONS OF LAW

1.  The April 2001 rating decision denying service connection for a low back disability is final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.156(b), 20.1103 (2017).

2.  Evidence received since the April 2001 rating decision is new and material and the claim of entitlement to service connection for a low back disorder is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).

3.  A low back disability was not incurred in active service and is not etiologically related to service or service-connected cervical spine disability.  38 U.S.C. §§ 1101, 1131, 1133, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2017).

4.  The criteria for special monthly compensation based on the need for regular aid and attendance or being housebound have not been met. 38 U.S.C. §§ 1114, 5107 (2012); 38 C.F.R. §§ 3.350 , 3.353(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2017).  In May 2012 and May 2013, VCAA notice letters were provided.  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has not referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.  

While no VA examination was conducted as to low back disability, as explained below, there is no basis for finding a medical nexus between the low back disorder and service or service-connected cervical spine disability.  The Veteran appeared for VA examinations for SMC purposes, as described below.  The Board finds the examination reports to be thorough and complete and sufficient upon which to base a decision with regard to SMC.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

New and Material Evidence

Pursuant to 38 U.S.C. § 7104 (b), a decision by the Board may not thereafter be reopened and allowed and a claim based upon the same factual basis may not be considered.  As well, a claim that has been denied in a final unappealed rating decision by the RO may not thereafter be reopened and allowed.  38 U.S.C. § 7105(c).  

The exception to this rule is described under 38 U.S.C. § 5108, which provides that "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."  Therefore, once a rating decision has been issued, absent the submission of new and material evidence, the claim cannot be reopened or adjudicated by VA.  38 U.S.C. §§ 5108, 7104(b); 38 C.F.R. § 3.156, 20.1105; see Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a prior Board denial).  

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).  

The Board will generally presume the credibility of the evidence in determining whether evidence is new and material.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  Significantly, however, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000).

In deciding whether new and material evidence has been submitted the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

As to the low back, the Veteran has submitted treatment records showing additional disability of the low back.  A June 2015 private record shows the Veteran as having sustained a laminotomy of the low back, and suffering from extensive degenerative joint disease, stenosis, and damage to the nerve root.  As this record contains additional disability not previously noted, this evidence is new and material to reopen the claim.  See 38 C.F.R. § 3.156(a).  


Service Connection for Low Back

Pertinent VA law and regulations provide that service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C. § 1131 (2012); 38 C.F.R. § 3.303 (2017).  Generally, this requires (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303(d).  

Alternatively, service connection may be established either by showing that a chronic disability or disease was incurred during service and later manifestations of such chronic disability or disease are not due to intercurrent cause(s) or that a disorder or disease was incurred during service and there is evidence of continuity of symptomatology which supports a finding of chronicity since service.  38 C.F.R. § 3.303(b).  When a chronic disease becomes manifest to a degree of 10 percent within one year of a veteran's discharge from service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the veteran's period of service.  38 U.S.C. § 1112 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017).  

Service connection may also be established for any disability which is proximately due to or the result of a service-connected disease or injury.  See 38 C.F.R. § 3.310 (2014).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

In view of the evidence of record, the Board finds that the preponderance of the evidence is against the claim of service connection for the low back.

The April 2001 rating decision denying the claim for low back pain considered the STRs, and VA and private treatment records following separation from service.  There was insufficient evidence present to support the finding that low back degenerative joint disease was related to service or caused or aggravated by the service-connected cervical spine disability.  The STRs show no diagnosis or treatment for disorders of the low back.  A February 1992 VA examination referenced cervical spine degenerative joint disease but no lumbar spine degenerative joint disease.  A 1995 SSA record references low back degenerative joint disease, more than one year after service.  Private treatment records dated 1997 reflect the Veteran was treated for low back degenerative joint disease.  Additional records showed degenerative joint disease of the cervical spine as well as low back, but did not suggest a relationship between the two distinct disorders.

While private treatment records, noted above, suggest the low back disability has worsened, no evidence has been presented supporting or suggesting a nexus between the low back disorder and service, or that the cervical spine disorder has caused or aggravated the low back.  There is no allegation of any continuity of symptomology of back problems.  In fact, no argument has been advanced regarding a back disorder during the current appeal period.  

The Board has considered the lay contentions from the Veteran that he suffers from low back disability etiologically related to service or service-connected cervical spine disability.  However, lay persons are not shown to have the medical expertise to provide a diagnosis or an etiology opinion.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  

In sum, the preponderance of the evidence is against the claim of service connection for a low back disability.  The evidence does not show that the Veteran's low back diagnosis is the result of his military service or cervical spine disability.  There is no other basis, either shown by the evidence or otherwise alleged, upon which to warrant a grant of service connection.


Special Monthly Compensation for Aid and Attendance

At issue is entitlement to Special Monthly Compensation based on Aid and Attendance.  The Veteran is already in receipt of Special Monthly Compensation for Housebound criteria. 

Special monthly compensation is payable if, as the result of service connected disability, the veteran has suffered the anatomical loss or loss of use of both feet, or of one hand and one foot, or is blind in both eyes, with 5/200 visual acuity or less, or is permanently bedridden or so helpless as to be in need of regular aid and attendance.  See 38 U.S.C. § 1114 (l) (2012); 38 C.F.R. § 3.350 (2017).  The criteria for determining that a veteran is so helpless as to be in need of regular aid and attendance are contained in 38 C.F.R. § 3.352  (a) (2017).

Determinations as to need for aid and attendance must be based on actual requirements of personal assistance from others.  In making such determinations, consideration is given to such conditions as the following: inability of the claimant to dress or undress himself or to keep himself ordinarily clean and presentable; the frequent need of the adjustment of any special prosthetic or orthopedic appliance which by reason of the particular disability cannot be done without aid; the inability of the claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his daily environment.  
38 C.F.R. § 3.352 (a). 

It is not required that all of the disabling conditions enumerated above be found to exist before a favorable rating may be made.  The particular personal functions that the claimant is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establish that the claimant is so helpless as to need regular aid and attendance, not that there be a constant need.  Determinations that the claimant is so helpless, as to be in need of regular aid and attendance will not be based solely on an opinion that the claimant's condition is such as would require him to be in bed.  They must be based on the actual requirement of personal assistance from others.  Id.

An individual who is bedridden by reasons of service connected disability shall also be considered to require regular aid and attendance.  "Bedridden" constitutes a condition that through its essential character actually requires that an individual remain in bed.  The fact that a claimant has voluntarily taken to bed or that a physician has prescribed bedrest for a lesser or greater portion of the day to promote convalescence or cure will not suffice.  Id.  

Under 38 U.S.C. § 1114 (s), special monthly compensation is payable if the Veteran has a single service-connected disability rated as 100 percent and, (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  The second requirement is met when the Veteran is substantially confined as a direct result of service-connected disabilities to his dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his lifetime.  38 U.S.C. § 1114 (s); 38 C.F.R. § 3.350 (i).

The Board initially notes that the Veteran does meet the criteria for special monthly compensation at the housebound rate, based on one service-connected disability rated as 100 percent disabling and a separate disability rated at 60 percent or higher.  Here, the Veteran is service-connected for heart disease at 100 percent disabling from October 2013, and cervical spine degenerative joint disease at 60 percent disabling from January 1995.  

However, the facts do not establish that the Veteran requires regular aid and attendance due to his service-connected disabilities.  

The Veteran is service connected for heart disease, cervical spine disability, PTSD, diabetes mellitus type II, left and right knee disabilities, tinnitus, hypertension, PO gynecomastia, bilateral pes planus, hearing loss, hiatal hernia, anemia, bilateral feet plantar warts, and maculopathy of the left eye.

An examination was conducted in October 2013.  The examiner noted that the Veteran was able to feed himself.  The Veteran was unable to prepare meals as he could not stand long enough.  The Veteran needed assistance in bathing and attending to hygiene as he had difficulty getting in and out, and his wife could not help, as she is also disabled.  The Veteran was not blind, did not require nursing home care, did not require medication management, and was able to manage finances.  It was noted that the Veteran cannot stand for periods of time, he has difficulty getting around, and his wife cannot help.  The Veteran was not blind, or in requirement of nursing home care.  The Veteran used a cane and could only walk short distances.  It was noted that the Veteran was post op day 9; the record supports that the Veteran recently had surgery on his non-service connected low back.  He was not restricted in his upper extremities; however, he had pain, especially with standing, and low back pain.  The Veteran could leave the house with assistance.

A February 2017 VA treatment note reflects the recommendation that a ramp be installed as service-connected back and knee disabilities made the Veteran's use of stairs at home unsafe.

An examination was conducted in October 2017.  Diagnoses as to diabetes mellitus, PTSD, joint pain, and low back impairment were noted.  The Board notes the Veteran is not service-connected for a low back condition.  The Veteran had normal nutritional appearance.  The examiner opined the Veteran was able to feed himself.  He could not prepare his own meals and required assistance in bathing and tending to hygiene due to bilateral knee pain, joint pain and chronic lower back pain which made him tire easily, experience weakness, and made it difficult for him to stand for extended periods.  The Veteran was not blind, did not require nursing home care, did not require medication management, and was able to manage finances.  The examiner noted that the Veteran was well-nourished, developed and hydrated.  He was alert and oriented and in no apparent distress.  At the time of the examination the Veteran was able to walk without an assisting device and express thoughts appropriately.  He had no upper extremity limitations.  His restriction as to the lower extremities was right knee pain and difficulty walking.  Restriction of the spine, trunk and neck was normal.  The examiner specifically noted that the Veteran was able to leave his home to attend to scheduled medical appointments.  

Upon review, the medical evidence does not demonstrate that the Veteran is so helpless as to need require regular aid and attendance due to his service-connected disabilities.  Considering the actual requirement of personal assistance from others, the Board notes that the Veteran has demonstrated difficulty preparing food and maintaining hygiene without help.  The October 2013 examination found that the Veteran was unable to prepare meals as he could not stand long enough.  The Veteran needed assistance in bathing and attending to hygiene he had difficulty getting in and out, and his wife cannot help, as she is also disabled.  The October 2017 examination found that the Veteran could not prepare his own meals and required assistance in bathing and tending to hygiene due to bilateral knee pain, joint pain and chronic lower back pain which made him tire easily, experience weakness, and made it difficult for him to stand for extended periods.  

These limitations do not themselves qualify the Veteran for aid and attendance.  It appears that a significant amount of impairment is caused by the Veteran's non-service connected low back disability.  Further, considering the particular personal functions that the Veteran is unable to perform in connection with his condition as a whole, the Veteran appears largely self-sufficient.  See 38 C.F.R. § 3.352 (a).  The Veteran cannot stand or walk for extended periods of time and experiences weakness and fatigue, in part due to his service-connected knee disability.  However, he is able to walk and his upper extremities and mental capacity are not restricted.  The October 2017 examiner noted that the Veteran was able to walk without an assistive device and could express thoughts appropriately.  The Veteran was able to leave his home to attend to scheduled medical appointments.  

Based on the foregoing, the Board finds that the claim for SMC based on aid and attendance must be denied.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C. § 5107 (b).


ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for a low back disability, to include as secondary to service-connected cervical spine disability.  The appeal is granted to that extent only.  

Service connection for a low back disability, to include as secondary to service-connected cervical spine disability, is denied.

Special monthly compensation based on aid and attendance is denied.




____________________________________________
DONNIE R. HACHEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


